DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Drawings filed on 1/17/2020 are accepted.

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1-20, the allowability resides in the overall structure of the device as recited in independent claims 1, 12, and 20, and at least in part, because claims 1, 12, and 20 recite the following limitations: 
“A cooling device for electronic devices, comprising: …
b. a top slot disposed along a top end of the frame body, parallel to a top edge thereof; 
c. a bottom pair of tabs coupled to a bottom end of the frame body and extending frontward orthogonally from the bottom end of the frame body, and; 
d. a fluid absorbent strip coupled to the front of the frame body and disposed on the frame body and through the top slot” - claim 1;
“A cooling device for electronic devices, comprising: …
b. a top slot disposed along a top end of the frame body, parallel to a top edge thereof; 
c. a bottom pair of tabs coupled to a bottom end of the frame body and extending 
d. a fluid absorbent strip coupled to the front of the frame body and disposed on the frame body and through the top slot” - claim 12;
“A cooling device for electronic devices, comprising: …
b. a top slot disposed along a top end of the frame body, parallel to a top edge thereof, bounded by a top pair of tabs coupled to a top end of the frame body and extending frontward orthogonally from the top end of the frame body; 
c. a bottom pair of tabs coupled to a bottom end of the frame body and extending frontward orthogonally from the bottom end of the frame body the same distance as the top pair of tabs, forming a boundary of a bottom slot disposed along a bottom end of the frame body, parallel to a bottom edge thereof, each tab being disposed along a corner of the frame body and including a slot-portion spaced from the frame body, each tab being flag-shaped, and; 
d. a fluid absorbent strip removably coupled to the front of the frame body and disposed on the frame body and through the top slot, and having a length greater than twice a length of the frame body and a width equal to a width of the frame body” - claim 20.
The prior art (see attached PTO-892) discloses various conventional cooling devices for electronic devices. However, none of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above limitations in combination with the remaining claim elements - specifically the slotted frame body with tabs and fluid absorbent strip.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.